DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Status of Claims
Claims 1-16, filed on 05/06/2019, are under examination.

Response to Arguments
Applicant’s arguments, see pg. 4, filed 02/15/2021, with respect to the rejection of claim 1 under 35 USC §102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicants point out that the rejection relied on information provided by Jaber (Table 1) to disclose the ratio of Al (aluminum) and the modifier (halogenated phenol) however, the disclosure of Jaber is rather directed to the ratio of A1 (A-one) and modifier and not aluminum (Al) and modifier. This observation is correct and the previous rejection is withdrawn. 
However, upon further consideration, a new grounds of rejection is made in view of Murano.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Murano et al. (US 2017/0291973).

Regarding claims 1-5, 8-10 and 13-16, Murano teaches a catalyst and a method for it use in  polymerizing olefins (Abstract) comprising:

1)	providing an “activator composition” comprising “(a) at least one compound comprising at least one aluminum alkyl moiety ; (b) at least one compound comprising at least one active hydrogen moiety and at least one fluorine substituent ; and (c) water” ([0007]-[0009]) wherein the aluminum alkyl moiety can be an alumoxane such as methyl alumoxane ([0010]-[0012]). “The at least one compound comprising at least one active hydrogen moiety and at least one fluorine substituent may be a fluorine substituted alcohol or phenol. Exemplary fluorine substituted phenols include mono-, di-, tri- ,tetra- , or pentafluorophenol.” ([0143]). “The molar ratio of the at least one compound comprising at least one active hydrogen moiety and at least one fluorine substituent to the at least one compound comprising at least one aluminum alkyl moiety may be from about 1:10 to about 10:1” ([0141], [0162] and [0180]). The activator is combined with a metallocene catalyst comprising a ligand having a cyclopentadienyl structure that is bonded to a transition metal such as Ti, Zr or Hf ([0245]-[0246]). “The ratio of activator composition to catalyst compound may be in the range of 1000 mol Al to 1 mol transition metal or from 500 mol Al to 1 mol transition metal or from 200 mol Al to 1 mol transition metal or from 100 mol Al to 1 mol transition metal.” ([0334]).
2)	“The present process may be directed to a polymerization process , particularly a gas phase or slurry phase process , for polymerizing propylene alone or with one or more other monomers including ethylene, and/or other olefins having from 4 to 12 carbon atoms. The polymerization process may comprise contacting ethylene and optionally an alpha-olefin with one or more of the catalyst compositions or supported catalyst compositions as hereinbefore described in a reactor under polymerization conditions to produce the ethylene polymer or copolymer” ([0378]).
The disclosed methyl alumoxane in [0012] reads on the claimed alkylaluminoxane being a methylaluminoxane as recited in pending claim 4. The disclosed flourophenol in [0143] reads on the claimed activating compound being a phenol as recited in pending claims 2-3. The disclosed cyclopentadienyl ligand and transition metals Ti, Zr and Hf read on pending claim 5. The disclosed slurry polymerization reads on pending claim 10.
The disclosed molar ratio of the at least one compound comprising at least one active hydrogen moiety and at least one fluorine substituent (i.e. activating compound which can be a fluorophenol) to the at least one compound comprising at least one aluminum alkyl moiety (i.e. alumoxane) may be from about 1:10 to about 10:1. The ratio of 1:10 (which can also be represented as 0.1) overlaps the claimed ratio of activating compound to aluminum of 0.0005-0.2 as recited in claim 1, 0.002-0.15 as recited in claim 8, and 0.09-0.12 as recited in claim 14; this overlap establishes a prima facie case of obviousness—see MPEP 2144.05 I.     
The disclosed molar ratio of aluminum to transition metal of 200 or 100 overlaps the claimed ratio of 25-200 as recited in claim 9, 50-200 as recited in claim 15, and 50-100 as recited in claim 16; these overlaps establish a prima facie case of obviousness—see MPEP 2144.05 I.

It is noted that Murano does not explicitly describe the process as being applied to “polyethylene wax” as recited in the instant preamble of claim 1. However, the results from the claimed process and that of Murano are expected to be similar in view of all the similarities pending claim 13 are assumed inherent to the polyethylene of Murano: “Where the claimed and prior art products are… produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”—see MPEP 2112.01 I.

Regarding claim 6, Murano teaches (n-butyl cyclopentadienyl)2MX2 ([0069]) wherein M is Zr and X is Cl ([0076]). The 2 Cp ligands read on the “Bis” of the claimed ligand and the disclosed ZrCl2 reads on the claimed zirconium(IV)dichloride.

Regarding claim 7, Murano teaches the catalyst can be transferred/provided in a liquid vehicle comprising aliphatic or aromatic solvents ([0061] and [0032]).

Regarding claim 11, Murano teaches slurry polymerization of ethylene and comonomer, including propylene or butene ([0374] and [0376]), is conducted in the presence of an alkane (i.e. hydrocarbon solvent) and hydrogen at a temperature of 0-120°C and at a pressure of 1-50 atm ([0380]). The disclosed temperature overlaps the claimed temperature of 40-110°C and the disclosed pressure overlaps the claimed pressure of 1-12 bar (0.98-11.8 atm); these overlaps establish a prima facie case of obviousness—see MPEP 2144.05 I.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Murano as applied to claim 11 above, and further in view of Tilston et al. (US 5,665,818).

Regarding claim 12, Murano is silent about the claimed molar ratio of hydrogen to ethylene being 0.005-0.05. 
However, Tilston teaches a molar ratio of 0.001-0.3 hydrogen to ethylene in a method to polymerize ethylene and other alpha olefins (Abstract, Col 2 lines 43-49 and 62-64). The disclosed ratio overlaps the claimed ratio of 0.005-0.05; these overlaps establish a prima facie case of obviousness—see MPEP 2144.05 I.
Therefore, and before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have used the ratio disclosed by Tilston in the method of Murano because this involves using a known ratio of reactants in similar reactions with predictable results and a reasonable expectation of success—see MPEP 2143 I, 2143 A, 2143 D, and 2143.02.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772